Exhibit INDEX TO FINANCIAL STATEMENTS Report of Independent Auditors F-1 Balance Sheet at March 31, 2008 F-2 – F-3 Statement of Operations and Accumulated Deficit as of March 31, 2008 and for the Three Months Ended March 31, 2008 F-4 Statement of Cash Flows for the Three Months Ended March 31, 2008 F-5 Notes to Financial Statements F-6 – F-9 To the Board of Directors Inventa Technologies, Inc. Moorestown, New Jersey We have reviewed the accompanying balance sheet of Inventa Technologies, Inc. (a corporation) as of March 31, 2008, and the related statements of operations and accumulated deficit and cash flows for the period then ended, in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. All information included in these financial statements is the representation of the management (owners) of Inventa Technologies, Inc. A review consists principally of inquiries of Company personnel and analytical procedures applied to financial data.It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with generally accepted accounting principles. ROWLAND, JOHNSON & COMPANY, P.A. July 14, F-1 INVENTA TECHNOLOGIES, INC. BALANCE SHEET MARCH 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,077 Restricted cash 4,581 Accounts receivable 493,479 Other receivable 145,250 Work in process 108,784 Prepaid expenses 34,857 TOTAL CURRENT ASSETS $ 789,028 NET PROPERTY AND EQUIPMENT 94,666 OTHER ASSETS Capitalized software costs, net 1,500,858 Security deposits 20,015 TOTAL OTHER ASSETS 1,520,873 TOTAL ASSETS $ 2,404,567 F-2 LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Demand note payable $ 125,000 Notes payable - related party 925,000 Accounts payable 72,543 Accrued expenses 191,571 Deferred revenues 439,389 Escrow liability 4,575 TOTAL CURRENT LIABILITIES $ 1,758,078 LONG TERM LIABILITIES Notes payable - related party 4,045,032 TOTAL LIABILITIES 5,803,110 COMMITMENTS STOCKHOLDER'S EQUITY Common stock Class A, 500 shares issued and 150 outstanding, par .001 1 Class B, 4,500 shares issued and 2,850 outstanding, par .001 4 Additional paid-in capital 99,995 Accumulated deficit (3,498,543 ) TOTAL STOCKHOLDER'S EQUITY (3,398,543 ) TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ 2,404,567 F-3 INVENTA TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT THREE MONTHS ENDED MARCH 31, REVENUE Enterprise systems management $ 1,346,010 COST OF GOODS Employment cost $ 883,998 Employee benefits 69,748 Other personnel costs 147,019 Travel and entertainment 8,193 Facility and equipment 2,764 TOTAL COST OF GOODS 1,111,722 GROSS PROFIT 234,288 OPERATING EXPENSES Employment cost 82,359 Employee benefits 5,271 Travel and entertainment 3,745 Facility and equipment 54,212 General and administrative 29,508 Professional services 2,790 Taxes and licenses 88 Depreciation and amortization 82,258 TOTAL OPERATING EXPENSES 260,231 LOSS FROM OPERATIONS (25,943 ) OTHER INCOME (EXPENSES) Other income (expenses) (9,564 ) Interest expense (13,385 ) TOTAL OTHER INCOME (EXPENSES) (22,949 ) NET LOSS BEFORE INCOME TAXES (48,892 ) INCOME TAX BENEFIT - NET LOSS (48,892 ) ACCUMULATED DEFICIT Beginning of period (3,449,651 ) End of period $ ( 3,498,543 ) See accompanying notes and accountant's review report. F-4 INVENTA TECHNOLOGIES, INC. STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (48,892 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 82,258 (Increase) decrease in operating assets: Accounts receivable 16,034 Other receivables (84,667 ) Work in process (50,684 ) Prepaid expenses 31,006 Security deposits 1,235 Increase (decrease) in operating liabilities: Accounts payable (37,601 ) Accrued expenses 44,301 Deferred revenues (43,263 ) TOTAL CASH USED BY OPERATING ACTIVITIES $ (90,273 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment (32,650 ) CASH FLOWS FINANCING ACTIVITIES Proceeds from demand note payable 125,000 NET CHANGE IN CASH 2,077 CASH AND CASH EQUIVALENTS Beginning of period - End of period $ 2,077 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID DURING THE PERIOD FOR Interest $ 544 See accompanying notes and accountant's review report. F-5 INVENTA TECHNOLOGIES, INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, NOTE 1:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES THE COMPANY - Inventa Corporation was incorporated in California on October 26, 1988 and reincorporated as Inventa Technologies, Inc. on March 23, 2000.On June 30, 2003, an Agreement of Plan and Merger was executed between Inventa Technologies, Inc. and Inventa Acquisition Corporation leaving Inventa Technologies, Inc. as the surviving entity. The company provides Enterprise Systems Management services that monitor and manage customers' Information Technology (IT) environments.This is accomplished by the utilization of pre-developed customized software and reports that provide solutions, trends and insights that allow businesses to extract immediate value from their IT investments. RESTRICTED CASH AND ESCROW LIABILITY - Restricted cash is to be used for escrow liability for stockholders who could not be located from the 2003 stock split. ACCOUNTS RECEIVABLE - Accounts receivable consist of amounts from merchandise and service sales.Accounts receivable are stated at net realizable value, as adjusted for allowance for doubtful accounts.The allowance is determined by review of receivables over 90 days old and additions to the allowance are based upon management’s judgment. REVENUE RECOGNITION - The Company's revenue is derived from professional services that are generally provided to clients on either a fixed-price or time and materials basis.The majority of revenue is from fixed-price engagements and is recognized using the percentage of completion method.Revenue from time and material engagements are recognized as services are rendered.Payments received in advance of services rendered are recorded as deferred revenue.The Company reports revenue net of reimbursable expenses that are billed to and collected from clients. SOFTWARE DEVELOPMENT COSTS - Pursuant to FAS No. 86, "Accounting for the Costs of Computer Software to be Sold, Leased or Otherwise Marketed", the Company capitalizes all costs incurred to develop software after technological feasibility has been established.Amortization of these development costs is computed using the straight-line method over the estimated useful lives, estimated to be 8 years. PROPERTY AND EQUIPMENT - Property and equipment are stated at cost.Depreciation is calculated using the straight-line method over the estimated useful lives of the assets which are generally 3 to 5 years.Equipment acquired under capital lease is amortized on the straight-line basis over the shorter of the respective lease life or the asset's estimated useful life.Leasehold improvements are amortized over the shorter of the lease term or the life of the asset. INCOME TAXES - Income taxes are accounted for using an assets and liability approach.Deferred income tax assets and liabilities are determined based on the differences between the financial reporting and tax basis of assets and liabilities and are measured using the currently enacted tax rates and laws. The Company adopted the provisions of Financial Accounting Standards Board Interpretation No 48, “Accounting for Uncertainty in Income Taxes.”The implementation of FIN 48 did not have a significant impact on our results of operations or financial position and, therefore, no amounts were reserved for uncertain tax positions as of March 31, USE OF ESTIMATES – Management uses estimates and assumptions in preparing the financial statements in accordance with generally accepted accounting principles.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual amounts could differ from those estimates. F-6 NOTE 2:ACCOUNTS RECEIVABLE Accounts receivable consist of the following: March 31, 2008 Accounts receivable $ 493,479 Less:Allowance for doubtful accounts - $ 493,479 For the three months ended March 31, 2008, the Company has determined there are no uncollectible accounts receivable. NOTE 3:PROPERTY AND EQUIPMENT Property and equipment consist of the following: March 31, 2008 Equipment $ 249,790 Furniture and fixtures 74,071 323,861 Less:Accumulated depreciation (229,195 ) $ 94,666 Depreciation expense amounted to $10,735 for the three months ended March 31, 2008. NOTE 4:CAPITALIZED SOFTWARE COSTS, NET March 31, 2008 Capitalized software costs $ 2,288,743 Less:Accumulated amortization (787,885 ) $ 1,500,858 Amortization expense for the three months ended March 31, 2008 was $71,523. NOTE 5:OTHER RECEIVABLE Other receivable is comprised of the following: March 31, 2008 Advances - officer $ 145,250 Advances to officers were paid in full in May of 2008. F-7 NOTE 6:LINE OF CREDIT The Company entered into a credit facility with Wachovia Bank in May 2007 which provided for a working capital line of credit for $250,000.Interest is accrued at LIBOR plus 2.00%.The loan is secured by substantially all of the personal property of the Company and expires on May 30, 2008, unless extended.There outstanding balance on the line as of March 31, 2008 was $125,000. NOTE 7:LOAN PAYABLE - RELATED PARTIES The Company has borrowed from a related corporation as of March 31, 2008.Interest is accrued at LIBOR plus 2.50%. In addition, the Company has outstanding borrowings of $4,045,032 from its majority stockholders as of March 31, 2008.As of this date, interest has not been accrued and there are no specified repayment terms. NOTE 8:COMMITMENTS AND CONTINGENCIES The Company had originally renewed their lease agreement for office space under an operating lease with Brandywine Operating Partnership, L.P.The term of the lease was for three (3) years commencing June 1, 2005, and unless sooner terminated, expiring May 31, 2008.The Landlord or Tenant had the right to terminate the lease at any time upon eight (8) months written notice to the other.The Landlord terminated the lease effective as of October 5, 2007, and the Company leased the space through December 31, 2007 on a month-to-month basis. Rent expense under these operating leases was $8,818 for the three months ended March 31, 2008. The company entered into an operating lease on November 30, 2007 with Saturn Holdings, LLC for new office space.The term of the lease is for seven (7) years commencing on or around April 1, 2008 and expiring on or around March 31, 2015.The Company also has a $1,375 month-to-month lease with the same lessor for temporary space until the new office is available. Future minimum lease payments for the full lease term on the new lease are as follows: Years Ending December 31, 2008 $ 68,438 2009 91,250 2010 91,250 2011 91,250 2012 91,250 Thereafter 205,313 $ 638,751 NOTE 9:EMPLOYEE BENEFIT PLANS Effective January 1, 1996 and as last amended on June 15, 2007, the Company adopted the Inventa Technologies, Inc. 401k Plan (the "Plan") which qualifies as a thrift plan under Section 401(k) of the Internal Revenue Code.All full-time employees, except any employees covered by a collective bargaining agreement, are eligible to participate in the Plan.Participants may contribute up to the maximum allowed by law of their earnings to the Plan.The Company may make a discretionary matching amount.The Company has not made any matching contribution for the three months ended March 31, 2008. F-8 NOTE 10:CONCENTRATIONS OF CREDIT RISK The Company maintains its cash balances at a financial institution located in Mt. Laurel, NJ.The balance is insured by the Federal Deposit Insurance Corporation up to $100,000.At March 31, 2008, the Company’s uninsured cash balance totaled $0. NOTE 11:SALES TO
